UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires:August 31, 2015 Estimated average burden hours per response…………… 2.50 SEC FILE NUMBER 000-52745 CUSIP NUMBER 92644K 10 4 (Check one): o Form10-K o Form20-F o Form11-K x Form10-Qo Form10-D o FormN-SAR o FormN-CSR For Period Ended: September 30, 2014 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Electronic Cigarettes International Group, Ltd. Full Name of Registrant Former Name if Applicable 14200 Ironwood Drive Address of Principal Executive Office (Street and Number) Grand Rapids, Michigan 49544 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period. Electronic Cigarettes International Group, Ltd. (the “Registrant”) was unable, without unreasonable effort or expense, to file its Quarterly Report on Form 10-Q for the period ended September 30, 2014 (the “Quarterly Report”) by the November 14, 2014 filing date applicable to smaller reporting companies due to a delay experienced by the Registrant in completing its financial statements and other disclosures in the Quarterly Report.As a result, the Registrant is still in the process of compiling required information to complete the Quarterly Report and its independent registered public accounting firm requires additional time to complete its review of the financial statements for the period ended September 30, 2014 to be incorporated in the Quarterly Report.The Registrant anticipates that it will file the Quarterly Report no later than the fifth calendar day following the prescribed filing date. SEC 1344 (04-09) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification James P. McCormick 384-3272 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesoNox If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 17, 2014 By: /s/ James P. McCormick James P. McCormick Chief Financial Officer
